Citation Nr: 1528743	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a timely notice of disagreement was filed to a July 2007 rating decision that denied service connection for an eye disorder, nervous disorder, respiratory disorder, dizzy spells, and muscle spasms, all claimed as due to exposure to mustard gas, nerve gas, and choke gas.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder, claimed as due to exposure to mustard gas and other chemicals.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a nervous disorder, claimed as due to exposure to mustard gas and other chemicals.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, claimed as due to exposure to mustard gas and other chemicals.

5.  Whether new and material evidence has been received to reopen a claim for service connection for dizzy spells, claimed as due to exposure to mustard gas and other chemicals.

6.  Whether new and material evidence has been received to reopen a claim for service connection for muscle spasms, claimed as due to exposure to mustard gas and other chemicals.

7.  Whether new and material evidence has been received to reopen a claim for service connection for right carpal tunnel syndrome.

8.  Entitlement to service connection for a disability of the peripheral nerves of the right upper extremity, claimed as right carpal tunnel syndrome.

9.  Entitlement to service connection for myalgia, claimed as due to exposure to mustard gas and other chemicals.

10.  Entitlement to service connection for multiple joint pain, claimed as due to exposure to mustard gas and other chemicals.

11.  Entitlement to service connection for headaches, claimed as due to exposure to mustard gas and other chemicals.

12.  Entitlement to service connection for chronic fatigue syndrome, claimed as due to exposure to mustard gas and other chemicals.


REPRESENTATION

Appellant represented by:	Mark A. Di Carlo, Attorney




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.

This case comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and an April 2011 administrative decision and August 2011 rating decision by the RO in Muskogee, Oklahoma.  In January 2014, the Veteran testified during a Board hearing by videoconference.  Regrettably, a transcript of that hearing could not be produced due to technical difficulties.  In a March 2014 letter, the Veteran was advised of the situation and given an opportunity to testify at another hearing.  He was further advised that if he did not respond within 30 days of the date of that letter, the Board would assume he did not desire another hearing and proceed accordingly.  Having received no response, the Board will proceed with the adjudication of this case.

Although the RO limited the issue regarding the disability of the peripheral nerves of the right upper extremity as only due to right carpal tunnel syndrome, the record indicates another possible cause, a cervical spine disability, and that will also be considered as a possible causation.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of whether new and material evidence has been received to reopen claims for service connection for an eye disorder, nervous disorder, respiratory disorder, dizzy spells, and muscle spasms, and entitlement to service connection for a disability of the peripheral nerves of the right upper extremity, claimed as right carpal tunnel syndrome, are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for an eye disorder, nervous disorder, respiratory disorder, dizzy spells, and muscle spasms, all claimed as due to exposure to mustard gas, nerve gas, and choke gas.  

2.  A notice of disagreement was received beyond the one-year period from the July 9, 2007, date of mailing of notice of the July 2007 rating decision.  

3.  A September 2005 rating decision denied service connection for right carpal tunnel syndrome.  Although the Veteran initiated an appeal, he did not perfect the appeal.  

4.  The evidence received since the September 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a disability of the peripheral nerves of the right upper extremity, claimed as right carpal tunnel syndrome, and raises a reasonable possibility of substantiating the claim.  

5.  The preponderance of the evidence fails to show that the Veteran was exposed to mustard gas in service.

6.  Myalgia, multiple joint pain, headaches, and chronic fatigue syndrome did not have their onset in active service or for many years thereafter, and they are not related to active service.


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely notice of disagreement with the July 2007 rating decision, and the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  The September 2005 rating decision that denied service connection for right carpal tunnel syndrome is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the September 2005 rating decision to reopen the previously denied claim for service connection for a disability of the peripheral nerves of the right upper extremity, claimed as right carpal tunnel syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for myalgia, multiple joint pain, headaches, and chronic fatigue syndrome, all claimed as due to exposure to mustard gas and other chemicals, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of a Notice of Disagreement

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim, and as the law and not the facts is dispositive, the provisions regarding development and notice do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is issued to the claimant by VA.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2014).

Any written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2014).  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2014); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The actual wording of the communication and the context in which it was written must be considered in determining whether a communication constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559 (1999).  All communications should be liberally construed.  Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

A claimant or representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302(a) (2014).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c) (West 2014).

While the Board may waive the issue of the timeliness of a substantive appeal, an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  The issue of whether a notice of disagreement has been filed on time is appealable.  If the claimant or representative protests an adverse decision made by the RO with respect to the timely filing of a notice of disagreement, the claimant will be furnished a statement of the case on the issue of whether the notice of disagreement was timely.  38 C.F.R. §§ 19.34, 20.101(c) (2014).

A July 2007 rating decision denied service connection for an eye disorder, nervous disorder, respiratory disorder, dizzy spells, and muscle spasms, all claimed as due to exposure to mustard gas, nerve gas, and choke gas.  Notice of the decision was mailed on July 9, 2007.  In correspondence received on July 24, 2008, the Veteran stated that he would be mailing his new representative copies of his past claim in which he was contesting the July 2007 rating decision and noted that his prior representative never filed a notice of disagreement to that decision even though he wanted to appeal it.  

Liberally construing the Veteran's July 24, 2008, communication, the Board finds that the communication constitutes a notice of disagreement to the July 2007 rating decision.  However, that communication was received beyond the one-year period from the July 9, 2007, date of mailing of notice of the July 2007 rating decision.  Thus, that communication cannot be accepted as a timely notice of disagreement, and therefore the July 2007 rating decision is final.  38 C.F.R. §§ 20.204(c), 20.302 (2014).  No earlier communication from the Veteran was received after the July 2007 rating decision that would constitute a timely notice of disagreement.

The Board notes that a July 28, 2008, letter from the RO to the Veteran informed him of the receipt of his written disagreement with the July 2007 rating decision and outlined what would happen next in his appeal.  However, the Board reiterates that an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Board also notes the assertion by the Veteran's representative that the Veteran will be prejudiced because the Veteran could have filed a new claim during the four years in which he was led to believe that the issues on the July 2007 rating decision were on appeal.  The Board is sympathetic to the Veteran's situation.  However, the Board is bound by the law and does not have the authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  However, the July 24, 2008, communication has been construed as an application to reopen the previously denied claims, and any effective date of an award of service connection arising from that application will be preserved as of that date.

In conclusion, the Board finds that a notice of disagreement was not timely filed to the July 2007 rating decision that denied service connection for an eye disorder, nervous disorder, respiratory disorder, dizzy spells, and muscle spasms, all claimed as due to exposure to mustard gas, nerve gas, and choke gas.  Therefore, the benefits sought are denied because the claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for right carpal tunnel syndrome was originally denied in a September 2005 rating decision.  The Veteran claimed that he had right carpal tunnel syndrome due to his in-service duties as a chemical specialist handling bombs and munitions.  The claim was denied because there was no evidence of current disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  

The pertinent evidence received since the September 2005 denial includes VA and private medical records showing that the Veteran has cervical radiculopathy with symptoms of numbness and tingling of the upper extremities.

Presuming the credibility of the evidence, that evidence suggests that the Veteran has right carpal tunnel syndrome that is related to service, or that the Veteran's disability of the peripheral nerves of the right upper extremity is due to a cervical spine disability that was incurred in service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a disability of the peripheral nerves of the right upper extremity, claimed as right carpal tunnel syndrome, must be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  To that extent only, the appeal is allowed.

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A May 2010 letter notified the Veteran of the criteria for establishing service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  The letter predated the initial adjudication by the RO in August 2010.  A November 2010 letter notified the Veteran of the information and evidence necessary to reopen the claim for service connection for right carpal tunnel syndrome and establish entitlement to the underlying claim for the benefit being sought, and that claim was readjudicated in January 2013.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Although an examination or opinion was not obtained in connection with the claims for service connection, the Board finds that VA was not under an obligation to provide one, as an examination is not necessary to make a decision on the claims.  

In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 

As will be seen below, the record fails to show that the Veteran was exposed to mustard gas and is absent any evidence of the claimed disorders in service or for many years thereafter.  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claims for service connection since it could not provide evidence of a past event, namely, exposure to mustard gas.  There is also no indication other than the Veteran's lay assertion of a link between any other claimed chemical exposure and a claimed disorder.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that he served as a chemical staff specialist in service and was exposed to mustard gas and other chemicals, including tear gas.  He asserts that he inspected bombs for corrosion and leakage of all types of gases and trained recruits in gas chambers with tear gas and Lewisite gas.  

For claims involving claimed exposure to mustard gas, the Veteran must provide evidence of in-service exposure, and a diagnosis of a current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met and there is not affirmative evidence to rebut that presumption, such as willful misconduct or an intervening event.  38 C.F.R. § 3.316 (2014); Pearlman v. West, 11 Vet. App. 443 (1998).

The presumptive diseases resulting from full-body exposure to nitrogen or sulfur mustard during service include chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.  The presumptive diseases resulting from full-body exposure to nitrogen, sulfur mustard or Lewisite during service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.  The presumptive diseases resulting from full-body exposure to nitrogen mustard during service together with the subsequent development of acute non-lymphocytic leukemia.  38 C.F.R. § 3.316 (2014).

The Veteran's service personnel records show that he served as a chemical staff specialist for 17 months, and had secret clearance.  Therefore, it may be conceded that he was exposed to various types of tear gas that were commonly used in a variety of training evolutions.  However, despite the Veteran's military occupational specialty, the Board concludes that there is insufficient evidence to concede that he was exposed to the significantly more dangerous chemicals such as any type of mustard gas.  

While VA has recognized that active duty units had been historically exposed to those chemicals in combat during World War I and in experimental situations in World War II, there is no evidence to suggest that such agents were used after that time.  Indeed, when 38 C.F.R. § 3.316 was created in 1992, there was no discussion of exposure to such chemicals by Veterans of the Vietnam Era, despite the fact that the Vietnam War had already been over for approximately 20 years.  57 Fed. Reg. 1699 (January 15, 1992); 57 Fed. Reg. 33876 (July 31, 1992).  Additionally, the Veteran's service personnel records do not show his participation in any tests involving exposure to mustard gas or any other gases or chemicals.  Moreover, a review of the Department of Defense test participant database in February 2012 did not indicate that the Veteran had participated in any mustard gas testing, or any of the more recent chemical and biological weapon experiments.  Further review in October 2012 based on the Veteran's specific assertions of exposure showed that the Department of Defense was unable to ascertain any exposure.  

Therefore, although the Board has recognized the Veteran's assertions, they are outweighed by the other evidence of record which does not show that he was a participant in any testing with the substances to which he claims to have been exposed.  Therefore, exposure to mustard gas or any similar chemicals is not conceded, and the Board finds that the provisions of 38 C.F.R. § 3.316 are inapplicable. 

Having determined the nature of the Veteran's chemical exposure, the Board finds that service connection is not warranted for the claimed disabilities.  The service medical records do not show complaints of, treatment for, or a diagnosis related to any of the claimed disabilities.  The Veteran did not complain of any related symptoms at the December 1967 separation examination, and examination found no relevant abnormalities.  An April 1968 statement of medical condition noted that there had been no change in his medical condition.  The post-service medical records do not show symptoms related to the claimed disabilities until the early 2000s, over 30 years after discharge from service.  Moreover, in a February 2010 statement, the Veteran acknowledged that he developed his current disabilities many years after service.  While not dispositive, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Lastly, the Veteran has not submitted any competent medical opinion, or medical treatise evidence, indicating a relationship between any of the claimed disabilities and service, to include the conceded exposure to various types of tear gas.  

The Board finds that myalgia, multiple joint pain, headaches, and chronic fatigue syndrome did not have their onset in active service or for many years thereafter, and they are not related to active service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).   A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Veteran has dated the onset of symptoms to after separation from service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, he is not competent to address etiology.  

In conclusion, service connection for myalgia, multiple joint pain, headaches, and chronic fatigue syndrome, all claimed as due to exposure to mustard gas and other chemicals, is not warranted.  As the preponderance of the evidence is against each claim, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

As the Veteran did not file a timely notice of disagreement with the July 2007 rating decision that denied service connection for an eye disorder, nervous disorder, respiratory disorder, dizzy spells, and muscle spasms, all claimed as due to exposure to mustard gas, nerve gas, and choke gas, the appeal is denied.

New and material evidence having been received, the claim for service connection for a disability of the peripheral nerves of the right upper extremity, claimed as right carpal tunnel syndrome, is reopened.  To that extent only, the appeal is granted.

Service connection for myalgia, claimed as due to exposure to mustard gas and other chemicals, is denied.

Service connection for multiple joint pain, claimed as due to exposure to mustard gas and other chemicals, is denied.

Service connection for headaches, claimed as due to exposure to mustard gas and other chemicals, is denied.

Service connection for chronic fatigue syndrome, claimed as due to exposure to mustard gas and other chemicals, is denied.


REMAND

Although the Board found that the Veteran's July 24, 2008, communication cannot be accepted as a timely notice of disagreement, that communication can serve as an application to reopen the previously denied claims, which is how the RO construed that communication.  In an August 2011 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims for service connection for an eye disorder, nervous disorder, respiratory disorder, dizzy spells, and muscle spasms.  Liberally construing the February 2012 substantive appeal on the issue of the whether a timely notice of disagreement was filed with respect to the July 2007 rating decision, the Board finds that it constitutes a notice of disagreement to the August 2011 rating decision.  Thus, the Board is required to remand the issues to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

While the Board has reopened the claim for service connection for right carpal tunnel syndrome, now characterized as a disability of the peripheral nerves of the right upper extremity, the issue of entitlement to service connection for a cervical spine disability has been raised by the record.  As cervical radiculopathy can result in neurological manifestations that could account for the Veteran's peripheral nerve symptoms of the right upper extremity, the Board finds that a grant of service connection for a cervical spine disability could affect the outcome of the claim for service connection for the disability on appeal.  Therefore, the Board finds that the claims are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim for service connection for a cervical spine disability should be adjudicated prior to the Board's adjudication of the claim for service connection for a disability of the peripheral nerves of the right upper extremity, claimed as right carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a statement of the case on the issues of whether new and material evidence has been received to reopen previously denied claims for service connection for an eye disorder, a nervous disorder, a respiratory disorder, dizzy spells, and muscle spasms, all claimed as due to exposure to mustard gas and other chemicals.  He should be advised that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issues should be returned to the Board.

2.  Then, adjudicate the issue of entitlement to service connection for a cervical spine disability and notify the Veteran of his appeal rights.

3.  Then, readjudicate the claim for service connection for a disability of the peripheral nerves of the right upper extremity, claimed as right carpal tunnel syndrome.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


